Citation Nr: 1002854	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  06-00 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for hepatitis C, and if 
so, whether that claim should be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1961 to May 
1966.  He was awarded, among other decorations, the Purple 
Heart and Bronze Star Medal for Valor.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO). 

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for hepatitis 
C was previously denied by the RO in June 2002 on the basis 
that the disorder was not incurred in or aggravated by 
service.  The Veteran did not initiate an appeal of the 
decision.  

2.  Additional evidence presented since the prior denial 
raises a reasonable possibility of substantiating the claim 
for service connection for hepatitis C.


CONCLUSION OF LAW

1.  The prior RO decision of June 2002 denying entitlement to 
service connection for hepatitis C is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for 
hepatitis C.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (2002).  In order to 
grant a service connection claim, the Board must find medical 
evidence that the Veteran currently suffers from a 
disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  

A review of the history of this claim is instructive.  The 
Veteran first sought service connection for Hepatitis C in 
May 2002.  This claim was denied in June 2002.  An attachment 
to this letter informed the Veteran of his right to appeal.  
The Veteran did not file a Notice of Disagreement, so the 
June 2002 rating decision thus became final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

The Veteran sought to reopen his claim for service connection 
for hepatitis C in July 2004.  In a September 2004 rating 
decision, the RO declined to reopen the case, finding that 
the evidence that the Veteran submitted was not new and 
material.  This decision was confirmed in the October 2005 
Statement of the Case, as well as Supplemental Statements of 
the Case from March and September 2006.  

A previously denied claim will be reopened if the claimant 
submits new and material evidence.  38 U.S.C.A. § 5108, 
38 C.F.R. § 3.156(a).  If the Board determines that new and 
material evidence has not been received, the adjudication of 
the particular claim ends, and further analysis is neither 
required nor permitted.  

New evidence is defined as evidence not previously submitted 
to agency decision makers, and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Since the previous denial, three new pieces of evidence have 
been associated with the claims file: the Veteran's 
statements regarding his exposure to hepatitis C risk 
factors; a magazine article submitted by the Veteran 
regarding jet injection immunization, and VA treatment 
records of the Veteran's diagnosis of and treatment for 
hepatitis C.  

First, the Veteran has consistently maintained that he 
received a blood transfusion while undergoing surgery 
performed following his being injured by a mine.  In his 
December 2005 substantive appeal, the Veteran described his 
injury and surgery.  He stated that his stomach was injured 
by shrapnel, and at the time of his surgery, he was asked 
about his blood type.  He believes that he was given a blood 
transfusion at that time.  

The Veteran also stated that he was inoculated via a jet 
injection system.  Indeed, this is the reason he gave for 
seeking to reopen his claim in July 2004.  In his December 
2005 substantive appeal, the Veteran again stated that he was 
immunized via a jet injector system.  Concurrent with this 
statement, the Veteran submitted an article from a Vietnam 
Veterans' magazine.  This article speculated that the use of 
the jet injection system could account for the high rate of 
hepatitis C among Vietnam era veterans.  

Finally, the RO also obtained the Veteran's VA treatment 
records from 1999 to 2004.  These show the initial diagnosis 
of hepatitis C that the Veteran received in March 2002, as 
well as the treatment he received for that disease at that 
time and to the present day.  These records were not 
associated with the claims file prior to the RO's June 2002 
original denial of the Veteran's claim.  

Again, the Veteran's claim for service connection was 
previously denied because there was no evidence that the 
Veteran's hepatitis C was incurred in or aggravated by his 
active duty service.  All of the evidence submitted by the 
Veteran and obtained by the RO speaks to this deficit.  This 
evidence is both new and material, and it warrants the 
Board's reopening of the Veteran's claim.

The Board finds that the RO decision of June 2002 was final, 
and that the Veteran therefore must introduce new and 
material evidence to reopen his claim.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.302, 20.1103.  The Board further finds 
that the evidence introduced relates to an unestablished fact 
and raises a reasonable possibility of substantiating the 
Veteran's claim for service connection for hepatitis C, so 
his claim is accordingly reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

As the Board is taking an action favorable to the Veteran 
with regard to his claim to reopen, there can be no 
possibility of prejudice to him.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  An extended discussion of the duties to 
notify and assist is thus unnecessary.  


ORDER

New and material evidence has been presented to reopen a 
claim for service connection for hepatitis C, and the appeal 
is reopened.


REMAND

Having determined that the Veteran has introduced new and 
material evidence sufficient to reopen his claim for service 
connection for hepatitis C, the Board must now decide whether 
service connection is warranted.  Lacking sufficient evidence 
to decide the claim, the Board will remand the case to allow 
for further development.  

The medical community recognizes several risk factors for 
hepatitis C, including: organ transplants before 1992, 
transfusions of blood or blood products before 1992, 
hemodialysis, accidental exposure to blood by health care 
workers (to include combat medics or corpsman), intravenous 
drug use or intranasal cocaine use, high risk sexual 
activity, and other direct percutaneous (through the skin) 
exposure to blood such as by tattooing.

The Veteran has reported two in-service risk factors for 
contracting hepatitis C: his receiving a blood transfusion 
during an exploratory laporatomy following his January 1966 
shell fragment wound; and his being immunized via a jet 
injector system.  The Veteran's representative also contends 
that, as the Veteran served in combat, he may have been 
exposed to contaminated blood on the field of battle.  

Pursuant to both VA regulation and case law, VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion when it is deemed necessary to make 
a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).  See also Robinette v. Brown, 
8 Vet. App. 69, 76 (1995).  The Veteran's statements indicate 
that his disease may be connected to his active service, so 
the clarity of a VA opinion is required to determine the 
current effects of the Veteran's disease and whether his 
hepatitis C may be related to service.

Finally, on remand, the Veteran should be provided with 
notice of VA's duty to assist that conforms with the Court's 
decisions in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Pursuant to the Dingess decision, the Veteran must be 
apprised of the type of evidence necessary to establish a 
disability rating or effective date for any possible award of 
benefits.



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA compensation and pension examination to 
determine the nature and severity of his 
hepatitis C.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  

After examination and review of the claim 
folder, the examiner should provide an 
opinion as to whether it is as likely as 
not (50 percent or higher) that the 
veteran's current hepatitis C disability 
had its onset in service, or whether such 
disorder is related to service.  The 
examiner should review the Veteran's 
service treatment records to determine 
whether the Veteran received a blood 
transfusion or was immunized via a jet 
injection system, and if so, whether such 
actions could result in his current 
disease.  

2.  The RO should provide the Veteran 
notice of the law and regulations 
addressing the type of evidence necessary 
to establish a disability rating and 
effective dates for award of benefits he 
seeks.  

3.  Then, after ensuring any other 
necessary development has been completed, 
the RO should readjudicate the Veteran's 
claim.  If action remains adverse to the 
Veteran, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


